Citation Nr: 1011494	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  04-41 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD)


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The Veteran and G.G.


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to March 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Board previously adjudicated the Veteran's claim in 
September 2006.  The claim for service connection for PTSD 
was denied.  

The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In February 2009, the Court issued a memorandum decision that 
set aside the Board's decision and remanded the case for 
further proceedings consistent with the decision.

The Board notes that its decision of September 2006 was a 
two-fold decision.  The Board first found that new and 
material evidence had been received to reopen a claim for 
service connection for PTSD as this particular claim had been 
previously denied and not appealed.  The Board then denied 
the claim for service connection on the merits.  

The Court did not address the two aspects of the Board's 
decision in its opinion.  The Court has ordered additional 
development in the case, specifically a medical 
examination/opinion.  Such development is not mandated when 
new and material evidence is required to reopen a claim as 
the duty to assist does not extend to providing such 
assistance until new and material evidence has been received.  
The Board believes that such action would only be directed by 
the Court if new and material evidence had in fact been 
received.  Accordingly, the Board will proceed with 
consideration of the underlying claim as though the grant of 
the application to reopen was not set aside. 

The Board wrote to the Veteran's attorney in August 2009.  
The Veteran was advised that the case was returned to the 
Board by the Court.  He was further advised that he had 90 
days to submit additional evidence or argument in support of 
his claim.  The Veteran's attorney sought, and was granted, a 
30-day extension of time to submit additional evidence in 
November 2009.

The Veteran's attorney submitted additional argument and a 
medical opinion in December 2009.  The attorney waived 
consideration of the new evidence by the agency of original 
jurisdiction (AOJ).  However, as the Board will remand the 
case, in keeping with the decision of the Court, the AOJ will 
have an opportunity to consider the new evidence in the first 
instance.

The Board notes that the Veteran's claim has been 
specifically limited to the issue of entitlement to service 
connection for PTSD.  The evidence of record does contain 
diagnoses of several other Axis I psychiatric illnesses.  
Neither the Veteran nor his attorney has implied in any way 
that the Veteran was seeking service connection for an 
acquired psychiatric disorder other than PTSD.  See generally 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the 
issue on repeal remains as before, entitlement to service 
connection for PTSD.  

Finally, the Veteran previously testified at a Board hearing 
in April 2005.  The Veterans Law Judge who conducted the 
hearing is no longer with the Board.  The Veteran was 
contacted in March 2010 and notified that he had the right to 
have a new hearing if he so desired.  See 38 C.F.R. § 20.707 
(2009).  The Veteran responded a week later that he did not 
desire to have another hearing.  He asked that his case be 
considered based on the evidence of record.  Accordingly, the 
Board will proceed with its appellate review of the Veteran's 
claim.


REMAND

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2009); see also 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen, the Court 
also held that the sufficiency of a stressor was a clinical 
determination for an examining mental health professional.  
Id. at 140, 141.  The Court said that the occurrence of the 
stressor was still a factual matter to be determined by the 
adjudicator.  Id. at 145-147.

If a PTSD claim is based on an in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate an account of a stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f)(3).  

Further, the Court has said that the categorical statement, 
used in other decisions, such as Moreau and Cohen, that an 
opinion by a mental health professional based on a post-
service examination cannot be used to establish the 
occurrence of a stressor is not operative in a personal 
assault case.  See Patton v. West, 12 Vet. App. 272, 279-280 
(1999).

In addition to the above-mentioned requirements for service 
connection, claimants are presumed to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities.  38 U.S.C.A. § 1111 (West 
2002).  Only such conditions as are recorded in entrance 
examination reports are to be considered as "noted," and a 
history of pre-service existence of conditions recorded at 
the time of examination does not constitute a "notation" of 
such conditions.  Crowe v. Brown, 7 Vet. App. 238, 245 
(1994); see also Vanerson v. West, 12 Vet. App. 254, 259 
(1999) (history of preservice existence of conditions 
recorded at the time of examination will be considered 
together with all other material evidence in determinations 
as to inception (citing 38 C.F.R. § 3.304(b)).

In order to rebut the presumption of soundness, VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The veteran is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See Wagner v. 
Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004); see also 
VAOPGCPREC 3-2003.  In rebutting the presumption of 
soundness, records made prior to, during or subsequent to 
service, concerning the inception of the disease/disorder may 
be considered.  See Harris v. West, 203 F.3d 1347, 1350 (Fed. 
Cir. 2000).

A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2009).  See Wagner; see also Cotant v. 
Principi, 17 Vet. App. 116, 123-30 (2003).

The Veteran served on active duty from February 1, 1972, to 
March 5, 1973.  He was administratively discharged from 
service, by reason of unsuitability, and given an Under 
Honorable Conditions discharge.  His service treatment 
records (STRs) are negative for any evidence of a reported 
sexual assault.  A psychiatric consultation was requested in 
October 1972.  The report of the consultation shows that the 
Veteran wanted to see a psychiatrist concerning his 
"floating anxiety" and bouts of depression.  A November 
1972 psychiatric consultation did not list any discussion 
about sexual trauma.  Rather, the report focused on the 
Veteran's relationship with his parents, especially his 
father.  The Veteran was diagnosed with explosive 
personality, severe.  The psychiatrist said the disorder 
existed prior to service.  He recommended local counseling 
and administrative discharge if no improvement.  

The same psychiatrist provided a letter to the Veteran's 
commanding officer in November 1972.  The letter noted the 
prior psychiatric report.  The psychiatrist reported that the 
Veteran was seen again after his refusal of an operation to 
alleviate the symptoms of lateral femoral nerve neuritis.  
The psychiatrist noted that the Veteran now reported a 
history of lifelong enuresis that had persisted through his 
present enlistment.  He said the Veteran reported that this 
was well known to his parents and several of his peers 
although there was no official documentation of this.  It was 
recommended that the Veteran be administratively discharged 
by reason of unsuitability.   

The remainder of the STRs includes his entrance physical 
examination and Report of Medical History.  He checked no to 
the question of ever having had a problem with bed wetting.  
The STRs document that the Veteran began experiencing 
problems with his upper left leg beginning in March 1972.  
The Veteran was seen on numerous occasions for complaints of 
pain in his left thigh.  He underwent a left lateral 
cutaneous nerve release in July 1972.  The surgery was 
performed under general anesthesia.  A medical board was 
convened in August 1972.  The Veteran was fit for limited 
duty and was to be reevaluated in three months.  

A consultation note from neurosurgery, dated October 30, 
1972, noted that the Veteran was to be admitted to 
neurosurgery the next day for medical disposition and 
treatment.  A second entry on the consultation sheet, dated 
November 20, 1972, noted that the Veteran failed to appear 
for admission and had returned on the noted date to say he 
did not want surgery and wanted to return to full duty.  

Upon a review of the Veteran's military records and his STRs, 
the Board concludes that it is unequivocal that he never 
served outside of the Continental United States.  More 
specifically, he never served in the Republic of Vietnam or 
onboard a ship at any time during his approximate one year of 
military service.  His entire period of service was spent in 
the immediate area of Camp Pendleton, California.

The Board previously denied the Veteran's claim for service 
for PTSD, based on his reported sexual assault in service, by 
finding that his claimed stressor did not occur.  The Board 
concluded that the Veteran gave multiple, and widely varying 
accounts of the sexual assault in service.  Thus, despite, 
several favorable medical opinions relating the Veteran's 
PTSD to his claimed sexual assault in service, his claim was 
denied.

The Court found that the issue of the occurrence of the 
claimed stressor was a question for a medical professional to 
address in light of the circumstances of this case involving 
a personal assault.  See Patton, supra.  The Court noted 
significant evidence of record related to the Veteran's noted 
change in behavior following his military service.  Some 
evidence noted a change in behavior even during service.  The 
case was remanded specifically for the Board to obtain a 
medical assessment of the Veteran's claim, to include whether 
the evidence of changes in behavior supported a conclusion 
that the claimed sexual assault occurred in service.  

It is important to review the evidence of record in 
developing a complete picture for a medical examiner to 
assess this case.  In that regard, the earliest post-service 
medical evidence is a clinical summary from St. Rita's 
Medical Center dated in March 1982.  The Veteran was 
hospitalized for approximately one month.  He provided a 
negative history regarding his parents.  He also reported 
that his difficulties started in service where he started to 
use drugs.  He said that he saw a psychiatrist in 1977 and 
1981.  The Veteran said he was unable to trust people and 
that he felt crushed.  The provisional diagnoses were 
dysthymic disorder, personality disorder, most probably 
antisocial personality, and alcohol abuse.  

The earliest VA records associated with the claims folder are 
dated from December 1984.  The Veteran was originally brought 
to VA by a counselor from a Vet Center due to suicidal 
ideation.  He was hospitalized for several days at that time 
and discharged with a diagnosis of adjustment disorder, 
depressed type.  

He was hospitalized again from December 1984 to January 1985.  
The Veteran made several references to service in Vietnam or 
onboard a ship for 100 days off the coast of Vietnam.  He 
reported flashbacks and nightmares associated with his 
Vietnam service, although he said he was not in combat.  He 
also said he had had 60 jobs in 14 years.  The Veteran was 
diagnosed with adjustment disorder, depressed type, and PTSD, 
delayed.  The PTSD diagnosis was based on the Veteran's 
claimed Vietnam service.  

Additional VA records from December 1985 contain several 
entries where the Veteran claimed direct combat service in 
Vietnam.  In an entry from December 10, 1985, he claimed to 
have increasing symptoms in his left thigh due a shrapnel 
wound he suffered in Vietnam.  

A VA hospital summary from June 1986 noted that the Veteran 
complained of nightmares about his combat service in Vietnam.  
He also complained about left leg pain that was due to an 
injury suffered in Vietnam.  He was diagnosed with adjustment 
disorder, depressed type.

Another VA discharge summary from October 1986 provided 
diagnoses of substance abuse, cannabis, and histrionic 
personality disorder.

The first reference to a sexual assault in service was in a 
VA case summary prepared by Dr. W.O. and dated in May 1990.  
Dr. W.O. noted that the Veteran was first treated in December 
1984.  His most recent admission was in June 1989.  The 
Veteran was diagnosed with adjustment disorder with mixed 
emotional features and borderline personality disorder at 
that time.  Dr. W.O. provided a history of the Veteran's 
military service.  He noted that the Veteran experienced 
difficulties in service and one event was considered to be 
traumatic and involved sexual abuse.  Dr. W.O. noted that a 
constant in the Veteran's life was his identification with 
Vietnam veterans.  He related several instances of the 
Veteran's active involvement with a Vietnam Veterans of 
America (VVA) chapter.  He also said that, in general, the 
Veteran portrayed himself as a Vietnam veteran despite 
conversations suggesting that this was not in his best 
interest.  

A VA discharge summary, for the period from May 22, 1990, to 
June 22, 1990, noted that the Veteran was referred for 
inpatient treatment by Dr. W.O.  The Veteran was said to 
present with symptoms of recurrent depression, nightmares, 
and flashbacks of military experiences.  The summary noted 
that the Veteran was discharged from service as a result of 
an injury.  The Veteran was noted to have "paraded" as a 
Vietnam veteran of combat experience, which was revealed and 
exposed.  The Veteran was said to be angry about this but 
adjusted.  The summary provided diagnoses of major 
depression, "X" PTSD, maladjustment disorder with mixed 
emotional feelings, and borderline personality disorder with 
hysterical features.  The summary did not list any report of 
sexual abuse in service and did not provide a basis for the 
diagnosis of PTSD.  

Accompanying the discharge summary was a psychological 
assessment dated May 22, 1990.  The Veteran was noted to have 
seen Dr. W.O. and another VA mental health professional over 
the previous five years.  The Veteran's military service was 
recounted.  The Veteran told the examiner that he served on a 
ship off the coast of Vietnam and that his ship was involved 
in transporting some bodies back from Vietnam.  The Veteran 
then related that he developed problems with his left leg on 
the ship and had to be medically evacuated back to Camp 
Pendleton.  He was assigned to a unit of "misfits."  It was 
while in this assignment that he had several instances of 
drinking with some of his buddies.  He blacked out one time 
and awoke to find himself lying naked on a mattress on the 
floor.  His feet and hands were bound and he was gagged.  He 
related that he was in this position over two days and raped 
repeatedly.  The Veteran said he recognized one individual as 
being a Navy captain.  The Veteran told the examiner the only 
way he was allowed to escape was to find another person to be 
"another chicken."  The examiner said this incident was 
extremely profound and continued to be extremely profound and 
was the center piece of the Veteran's problems over the 
years.  

The examiner noted that the Veteran's story was so 
significant and, to some degree, parts of it did not seem to 
hold together very well.  He noted that he called Dr. W.O. 
and asked about it.  In regard to the rape stressor, Dr. W.O. 
said the Veteran told him he had been out with a group of 
guys and got drunk and got raped by them.  Dr. W.O. also said 
that the Veteran had been very active in a VVA chapter and 
had received recognition for his activities.  It was noted 
that the Veteran's former wife had been married to a Vietnam 
veteran who later committed suicide.  The Veteran was said to 
have gone to a VVA chapter meeting wearing the former 
husband's military decorations.  The examiner stated that it 
appeared the Veteran was highly identified with his military 
career and his failure to be effective therein.  The examiner 
said there was no Axis I diagnosis but he did provide an Axis 
II diagnosis of borderline personality disorder.

A VA abbreviated medical record, dated February 26, 1991, 
recorded that the Veteran said he was sexually assaulted in 
Vietnam.

The Veteran was hospitalized in private facilities on several 
occasions in 1991.  A summary from Two Rivers Psychiatric 
Hospital related to a period of treatment in July 1991.  The 
Veteran reported symptoms of depression, anxiety, and 
flashbacks ever since being physically and sexually abused by 
his commander in the military.  The Veteran related that he 
was intoxicated, bound, and sexually assaulted by three men, 
including his commander, over what may have been a period of 
two days.  The Veteran also related that, within the past one 
to two months, he had a memory of being sexually assaulted by 
a man when he was approximately five years old.  The summary 
noted that the Veteran met the criteria for a diagnosis of 
PTSD.

There is a psychodynamic assessment from August 1991 that is 
of record.  The assessment was done by F. D. Grossman, Ph.D.  
Dr. Grossman noted that the Veteran presented as anxious and 
depressed following the re-emergence of memories of oral sex 
abuse in childhood by a male while visiting an uncle.  These 
memories were exacerbated by a sodomy experience while in 
service.  The perpetrators included his commanding officer.  
Dr. Grossman provided diagnoses of PTSD, bipolar disorder not 
otherwise specified (NOS), and a personality disorder NOS.  

The Veteran was inpatient at Charter Hospital of Fort Worth, 
Texas, in December 1991.  The discharge summary said the 
Veteran had unresolved feelings about past sexual abuse.  The 
first incident was when he was 4 or 5 years old when he was 
abused by a stranger while visiting a relative.  The second 
incident was in service.  The Veteran said he was raped by 
fellow servicemen.  The Veteran said he was in Vietnam and 
unable to function and left the service.  The psychodynamic 
assessment of Dr. Grossman was referred to and noted to be 
included with the summary.  The Veteran's diagnoses were 
PTSD, and personality disorder NOS.

A VA discharge summary from March 1991 noted that the Veteran 
had been previously diagnosed with PTSD secondary to a rape 
incident in service.  He was admitted because of homicidal 
feelings toward a co-worker.  The Veteran said that he was 
raped in service by members of his own squad.  The Veteran 
was seen by a psychologist during his inpatient stay.  The 
summary noted the psychologist reported that the Veteran 
reported a history of sexual abuse with prior abuse in the 
past.  The psychologist said that the Veteran recognized that 
his tendency to react to threatening situations with 
aggression or withdrawal may be a reaction to prior abuse.  
The psychologist also said that he felt that the Veteran's 
interpersonal style was somewhat paranoid and that may lead 
to an exaggeration of reported events.  He said the true 
extent of the abuse and its contribution to the Veteran's 
behavior had not been revealed or explored because of his 
defensiveness.  The Veteran's discharge diagnoses were 
polysubstance abuse of crack, marijuana, and cocaine, rule 
out PTSD secondary to sexual trauma, and borderline 
personality trait.

Records from Tarrant County (Texas) Mental Health, dated in 
May 1993, relate to evaluation and treatment of depression.  
The Veteran was noted to be depressed for over 20 years due 
to being sexually abused at age 17 for one month by 10 fellow 
service members.  A social worker provided a clinical 
impression of major depression and PTSD.  On psychiatric 
examination the Veteran reported being raped and experiencing 
combat in Vietnam.  The examiner noted the Veteran was 
hospitalized 12 times but had not dealt with the sexual 
abuse.  The examiner's diagnosis was major depression, 
recurrent, severe, without psychosis.

The Veteran was afforded a VA examination in June 1994.  The 
Veteran related an event of being lured into a situation with 
two fellow service members where he became intoxicated and 
was raped by a Navy officer and two or three other service 
members.  This happened in June 1972.  The examiner noted 
that it was difficult to get a clear and concise history and, 
apparently, this happened on more than one occasion.  The 
examiner said the Veteran sought help but was turned away.  

The Veteran later provided further details of an incident 
where he said he met two service members at a bus station.  
He went with them and they introduced him to a Navy officer.  
They persuaded him to drink and he got drunk.  He remembers 
awakening in a dark room with someone on top of him and his 
hands were tied.  He said he brought charges and was then 
placed in a casual platoon.  He said he then had to have 
surgery on his leg but was made to go through it with a local 
anesthetic only because he might talk in his sleep.  He said 
there were racial incidents and people getting beat up.  He 
said he was referred to a psychiatrist and wrote a 16-page 
summary, but nothing happened.  The examiner said the Veteran 
continued to be preoccupied with painful thoughts about the 
sexual assault.  The examiner provided diagnoses of PTSD, 
chronic, fairly severe, and borderline personality, chronic.

The Veteran's claim for service connection for PTSD was 
denied in July 1994.  He did not appeal the decision.

The Veteran submitted a claim for nonservice-connected 
disability pension benefits in March 2002.  He reported that 
he was receiving monthly payments from the Social Security 
Administration (SSA).  

The Veteran submitted a request to reopen his claim for 
service connection for PTSD in October 2002.  He submitted a 
statement from two VA psychologists and several lay 
statements in support of his claim.  The Veteran asserted 
that the statements reflect that he had a change in his 
behavior as a result of his sexual assault in service.

The statement from the two VA psychologists, Dr. W.O., and 
Dr. F.P., was dated in October 2002.  The statement noted 
that the Veteran had a long and complex history of sexual 
trauma and mental health treatment.  The statement related 
that the Veteran represented the most highly complex and 
severely disturbed case of PTSD secondary to sexual trauma 
that they had seen.  The statement went on to provide details 
of the assault as related by the Veteran.  The Veteran was 
assaulted by a superior officer who used alcohol and 
sedatives to take sexual advantage of him.  The name of the 
perpetrator was a Dr. S.  The Veteran was said to have not 
received any support from mental health counseling when he 
requested it.  The Veteran's performance degenerated because 
of his alcohol abuse, which he used to self-medicate.  

The statement went on to describe the Veteran's post-service 
difficulties that were related to his sexual assault in 
service.  The Veteran reportedly received a letter from Dr. 
S. that he perceived as threatening.  The Veteran later 
decided to seek out Dr. S. but was not successful in locating 
him.  The statement said the Veteran would be considered a 
serious homicidal risk if he were to ever encounter Dr. S.  
It was noted that Dr. W.O, had been providing counseling to 
the Veteran since 1986.  It was also noted that the Veteran 
was treated at Twin Rivers Hospital, a facility that was 
specially designed for treatment of sexual trauma.  Dr. F.P. 
was noted to be an expert in the field of sexual trauma and 
had consulted with Dr. W.O. 

The statement said that the Veteran had a bona fide case of 
PTSD secondary to sexual trauma.  Further the level of 
psychological disturbance was to such a degree that intensive 
inpatient treatment was needed for significant improvement.  
The Veteran was said to be totally and permanently disabled 
from this PTSD secondary to sexual trauma.

The lay statements essentially attested to the Veteran's 
happy demeanor prior to service and a dramatically changed 
person after service.  The statements were from a childhood 
friend, sisters, the Veteran's mother, and others.  A 
statement from G.G. noted changes in the Veteran's behavior 
even during his military service.  

The Veteran had also submitted statements of his own in 
support of his earlier claims for service connection for 
PTSD.  In June 1993, he said he was gang raped by one Navy 
officer and two to three other service members.  He said he 
reported it and was referred to a psychiatrist.  He noted 
that Dr. W.O. knew his case probably better than any other 
medical authority.

The Veteran submitted a number of newspaper articles in 
October 1993.  The articles related to a story involving the 
use of Marines from Camp Pendleton in the making of gay 
pornographic videos.  The Veteran did not provide any 
additional information such as whether this involved him or 
anyone who was related to his claimed sexual assault in 
service.

He provided a detailed handwritten stressor statement in 
December 2002.  The Veteran described how he was on his first 
pass since reporting to his new unit.  He took two buses to 
arrive at the downtown terminal in Los Angeles, California.  
He said he was looking at the tall buildings when several 
individuals called out to him from a car at the curb.  He 
said there were 3 or 4 persons in the car.  He was invited to 
go party with them and make some money.  He said he was told 
they were looking for someone to go up in the mountains to 
take ore samples.  The Veteran said the individuals 
identified themselves as fellow service members.  They came 
to a house owned by the driver of the car; he was identified 
by the Veteran as "Doc."  They went inside the house.  
There were several others in the house besides the Veteran 
and Doc.  Eventually a bottle of liquor was passed around.  
The Veteran tried to avoid drinking as he was not experienced 
with hard liquor.  He was persuaded to add some liquor to his 
soft drink.  This happened with several drinks.  He 
eventually got sleepy and lay down on a couch.  He said he 
thought he would be given a ride back to the base but was 
told to take a bus.  He was told how to get to the bus and 
was given a telephone number to call if he wanted to take 
them up on the offer to make money and to meet Clint Eastwood 
and Lee Marvin.  

The Veteran returned to the base and said he felt good about 
meeting the people.  They were fellow service members, and he 
could trust them.  The Veteran said he continued to have 
problems with his left leg and was told he needed surgery.  
He said he decided to call his friends and tell them what the 
doctor had told him.  The Veteran said he was told to "not 
let them put you under" and that he should have the surgery 
with only a local anesthetic.  He was also to call back when 
the surgery was over and he could get a pass.  The Veteran 
said that he had the surgery under a local anesthetic and 
that the doctors told him that if they knew how he was going 
to react they would not have gone through with it.  

The Veteran called his friends and was given directions to 
Doc's house.  He took a bus to the house.  He again engaged 
in drinking with his friends.  He said he began to fade in 
and out.  He said the next thing he remembered was waking up 
with Doc on top of him.  Doc was hugging and kissing him and 
trying to get the Veteran to roll over.  The Veteran fought 
against this and eventually Doc got off.  He said Doc held a 
knife to his throat and threatened him and tried to get him 
to turn over on his stomach.  The Veteran ran from the house 
and got a bus back to the base.  

The Veteran said he was asked to drive a fellow service 
member's car back from the airport.  He said he had an 
anxiety attack while driving that was so bad he could not 
drive.  He told his friend what had happened and the friend 
advised that the Veteran see a Dr. G.  He said Dr. G. ordered 
him to see a psychiatrist.  He had another anxiety attack 
while waiting to be seen.  He related that he wrote a 16-page 
summary of the events but the doctor never looked at it.  

The Veteran's claim was denied in December 2003.  He 
submitted his notice of disagreement (NOD) in August 2004.  
He also submitted lay statements from a high school classmate 
and two former teachers to attest to his attitude, demeanor 
and behavior while in high school.  The Veteran also provided 
some details of his being abused when he was 5.  He said that 
a stranger violated him.  He said he did not have any 
residual effects from that incident.  

The Veteran submitted a statement from Dr. F.P. that was 
dated in March 2005.  He had been a co-signer of the 
statement from October 2002.  The information regarding the 
stressful events in service and the Veteran's sexual assault 
by the superior office, Doc, was recounted.  Dr. F.P. stated 
that the Veteran was assessed by another psychiatrist, Dr. 
W., in July 2000 and diagnosed with PTSD.  Dr. F.P. provided 
a lengthy opinion as to why he believed the Veteran had PTSD 
as a result of sexual trauma in service.  

The Veteran testified at a Board hearing in April 2005.  His 
childhood friend testified on his behalf as well.  The 
Veteran provided testimony about his sexual assault that was 
essentially the same as his written statement submitted in 
December 2002.  The Veteran's friend testified that they had 
gone through basic training together but that he had left the 
area for additional training and did not return to the Camp 
Pendleton area until after the sexual assault.  He testified 
about the changed relationship between him and the Veteran.  
It was also noted that the Veteran's girlfriend had come out 
to visit the Veteran just prior to the friend's return.  She 
had also noted a change and discussed it with the Veteran's 
friend.

As noted in the Introduction, the Veteran submitted a medical 
report from C. K. Koah, a licensed professional counselor.  
Mr. Koah said he had reviewed the Veteran's file and had 
interviewed the Veteran.  He said it appeared highly likely 
that the Veteran's PTSD was related to his in-service 
stressors, which included the sexual assault he experienced 
in service.  He did not identify what other stressors he was 
referring to.  He also said the Veteran's behavioral changes 
were a direct result and consistent with an assault actually 
occurring in service.  This was directly related to and 
supported his PTSD diagnosis.  

In summary, the Board is required to obtain a medical 
examination/opinion regarding whether the evidence of record 
supports a conclusion that the Veteran was sexually assaulted 
in service.  This is to be based on the evidence described 
here and in the claims folder, as well as any additional 
evidence provided by the Veteran or developed on remand.  

In that regard, the Veteran reported receipt of SSA benefits 
with his nonservice-connected disability pension claim in 
March 2002.  Although the Veteran has not identified the 
relevance of his SSA records to his pending claim, the Board 
finds that the records should be obtained and associated with 
the claims folder.

Also, given the Veteran's recounting of sexual abuse at age 5 
to several medical professionals and his acknowledgement of 
this incident in his NOD of August 2004, the issue of whether 
a pre-existing disability is involved in this case has been 
raised and must be addressed on remand.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following actions:

1.  The AOJ must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2009) is fully complied with and 
satisfied.  This would include providing 
notice regarding service connection claims 
involving pre-existing disabilities.

2.  The AOJ should contact the Veteran 
and request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his PTSD 
claim.  The AOJ should attempt to obtain 
and associate with the claims folder any 
medical records identified by the Veteran 
that are not already of record.  

3.  The AOJ must contact the SSA and 
obtain the administrative decision(s) and 
the records relied on for the decision in 
the grant of benefits to the Veteran, to 
include any re-examinations.

4.  Only after completion of the above, 
the Veteran should be afforded a VA 
psychiatric examination to determine 
whether he currently suffers from PTSD 
that is related to military service.  The 
claims folder, and a copy of this remand, 
must be provided to the examiner and 
reviewed by the examiner prior to the 
examination.  The examination report must 
reflect that the examiner was provided 
with both a copy of this remand and the 
claims folder and that they were reviewed 
prior to the examination.

Psychological testing should be conducted 
with a view toward determining whether 
the Veteran has PTSD.  All other 
indicated studies, tests and evaluations, 
if any, should be performed as deemed 
necessary by the examiner.  The results 
of any such studies, tests and 
evaluations must be included in the 
examination report.

The examiner is advised that the Veteran 
is claiming service connection for PTSD 
based on an alleged sexual assault during 
service.  The law provides that, in 
personal assault cases, the occurrence of 
the alleged stressor can be determined by 
a medical examiner based upon a thorough 
review of the evidence.  This is because 
there is often little objective evidence 
such as a medical record, report, or 
similar evidence, to document the actual 
occurrence of the assault.  Thus, other 
types of evidence, such as, but not 
limited to, statements from family 
members, roommates, fellow service 
members, or clergy and evidence of 
behavior changes following the claimed 
assault, can be considered in determining 
whether a claimed personal assault 
occurred.  

The Veteran has also provided evidence 
that he was sexually assaulted at the age 
of 5.  This raises an issue of whether 
there was a psychiatric disorder that 
existed prior to service.

If a diagnosis of PTSD is made, the 
examiner should specify the stressor, or 
stressors, relied on in making the 
diagnosis of PTSD.  

The examiner should also provide an 
opinion as to: 1) whether PTSD pre-
existed the Veteran's service; if so the 
examiner should cite to the evidence of 
record to support that conclusion and 
state whether he/she believes the 
evidence is clear and unmistakable 
(undebatable) as to show the PTSD pre-
existed service; 2) if the examiner finds 
that the PTSD pre-existed service, the 
examiner should determine if it can be 
concluded with clear and unmistakable 
certainty (undebatable) that the pre-
existing PTSD did not undergo a worsening 
in service to a permanent degree beyond 
that which would be due to the natural 
progression of the disease.  

If the examiner determines that PTSD did 
not exist prior to service, the examiner 
is requested to state whether there is a 
50 percent probability or greater that 
the PTSD disorder began during the 
Veteran's active military service or is 
related to an event of such service.  The 
report of examination should include the 
complete rationale for all opinions 
expressed.  Conclusions contrary to other 
examiners whose opinions appear in the 
record should be explained.

5.  After the development requested has 
been completed, the AOJ should review the 
examination report to ensure that it is 
in compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the AOJ must return it to the 
examiner for corrective action.

6.  After undertaking any other 
development deemed appropriate, the AOJ 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
Veteran and his attorney must be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by VA.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

